UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                   ^ JAN 02 2020 *
DAN ANDREW COTTEN
                                                                  BROOKLYN OFFICE
                                                                                                  K)
                               Plaintiff,
                                                              MEMORANDUM & ORDER
              - against -
                                                              19-CV-01534(RJD)(ST)
ALTICE USA,INC.                                               19-CV-01554(RJD)(ST)

                               Defendant.



ANDREW HORLICK


                               Plaintiff,

              - against -

ALTICE USA,INC.

                               Defendant.
                                                     X

DEARIE, District Judge:

        Dan Andrew Cotten ("Cotten") and Andrew Horlick ("Horlick")(collectively,

"Plaintiffs") bring claims against their former employer, Altice USA,Inc.("Altice" or

"Defendant"), related to Altice's alleged failure to pay severance benefits. Plaintiffs sue for

breach of contract(Count I) and promissory estoppel(Count II). Cotten Second Amended

Complaint, ECF No. 15, IIH 27-36("Cotten Compl."); Horlick Second Amended Complaint, ECF

No. 15,fit 26-35 ("Horlick Compl."). Following removal. Plaintiffs amended their pleadings to

raise three Employee Retirement Income Security Act("ERISA")claims in the alternative:

failure to pay benefits under an ERISA plan pursuant to § 502(a)(1)(B)(Count III), failure to

furnish ERISA plan documents under § 502(a)(1)(A)(Count IV), and breach offiduciary duty to

Plaintiffs and others similarly situated to provide plan documents and timely deliver severance
benefits under § 502(a)(3)(Count V). Gotten Compl.       37-58; Horlick Compl.       36-57. Altice

now moves to dismiss, arguing (i) Plaintiffs' state law claims are preempted by ERISA,(ii)

Plaintiffs lack standing under ERISA,(iii) Plaintiffs failed to exhaust administrative remedies,

and (iv) Plaintiffs' ERISA claims under §502(a)(3) are duplicative of other claims. Def. Mem.,

Gotten EGF No. 24, Horlick EGF No. 22, at 4-14. For the reasons described below, the Court

denies Defendant's Motion to Dismiss as to ERISA preemption, standing, and exhaustion, and

reserves decision on dismissal of Count V as duplicative.

                                        BACKGROUND


       Gotten began his employment as a Sales Director for Altice on September 25, 2017, and

was terminated in July 2018. Gotten Compl.      13, 22. Horlick began his employment as

Director of East Coast Sales for Altice on January 2, 2018, and was terminated on June 2, 2018.

Horlick Compl.     13, 21. Both Plaintiffs allege that they were terminated "without cause or

explanation" and denied severance pay. Gotten Compl.        15, 25; Horlick Compl. T|1| 15, 24

(referencing Ex. B).

       On or about January 1,2017, Altice issued a company-wide Altice Severance Benefits

Policy ("Altice Policy") that it published on Altice's intranet, widely disseminated, and furnished

to Plaintiffs when they accepted employment with Altice. Gotten & Horlick Compls.         6, 8. The

Altice Policy outlines severance benefits for Altice employees terminated without cause. Gotten

& Horlick Compls, Ex. A at 1-3. The Altice Policy also states:"As approved by the EVP/Head

of Function and EVP of Human Resources, severance guidelines are governed by the Company's

ERISA-covered severance pay plan and the associated plan document/summary plan description.

If you would like to receive a copy please speak with your local Human Resources contact." Id

at 2. The Altice Policy defines "The Company" as "Altice USA." Id
        In removing the action to this Court, Defendant filed a declaration from Altice's Senior

Vice President, Compensation, Benefits & HR Operations, Christopher Clarke, and a

"Cablevision Severance Pay Plan and Summary Plan Description"("Cablevision Plan"). S^

Notice of Removal, Cotten & Horlick ECF No. 1, Ex. C(Cablevision Plan), Ex. D (Clarke

Deck); see also Sweeney Affidavit, Cotten ECF No. 23, Horlick ECF No. 20, Ex. C(Cablevision

Plan). With little explanation, Clarke simply states that the Cablevision Plan is the ERISA plan

that governs the Altice Policy. Clarke Decl.      3-4. Plaintiffs contend that they were not

provided with documents indicating that they were Cablevision employees during the

onboarding process nor given the Cablevision Plan prior to this litigation. Cotten Compl.ft 11-

12, 24; Horlick Compl.ff 11-12,23; PI. 0pp., Cotten ECF No. 22, Horlick ECF No. 21, at 7, 9.

                                           DISCUSSION


        On a motion to dismiss, the Court must "accept all allegations in the complaint as true

and draw all inferences in the non-moving party's favor." LaFaro v. N.Y. Cardiothoracic Grp..

PLLC,570 F.3d 471,472(2d Cir. 2009)."In considering a motion to dismiss for failure to state

a claim under Fed. R. Civ. P. 12(b)(6), a district court must limit itself to facts stated in the

complaint or in documents attached to the complaint as exhibits or incorporated in the complaint

by reference." Kramer v. Time Warner Inc.. 937 F.2d 767, 773(2d Cir. 1991)."[WJhere a

document is not incorporated by reference, the court may nevertheless consider it where the

complaint 'relies heavily upon its terms and effect,' which renders the document 'integral' to the

complaint." Chambers v. Time Warner. Inc.. 282 F.3d 147, 153(2d Cir. 2002)(quoting Int'l

Audiotext Network. Inc. v. Am. Tel. & Tel. Co..62 F.3d 69, 72(2d Cir. 1995)).

       As a threshold matter, the Court declines to consider the proffered Cablevision Plan in

deciding Defendant's Motion. Despite defense counsel's insistence, it is not apparent that a
Cablevision Plan governs the Altice Policy. Indeed, the first reference to the Cablevision Plan is

found in Defendant's notice of removal. Compare id at 154 (finding it improper to consider

outside document on motion to dismiss where "the parties disagree as to whether and how the

[document] relate[s] to or affect[s] the contractual relationships at issue" and the document could

be read as either "irrelevant" or "intended to modify the ... contracts").

1. Motion to Dismiss State Claims as Preempted bv ERISA

       Consistent with Congress's goal of"provid[ing] a uniform regulatory regime over

employee benefit plans ... ERISA includes expansive pre-emption provisions which are

intended to ensure that employee benefit plan regulation [is]'exclusively a federal concern.'"

Aetna Health Inc. v. Davila. 542 U.S. 200,208(2004)(quoting Alessi v. Ravbestos-Manhattan,

Inc.. 451 U.S. 504, 523 (1981))(citing ERISA § 514; 29 U.S.C. § 1144)."[A]ny state-law cause

of action that duplicates, supplements, or supplants the ERISA civil enforcement remedy ... is

therefore pre-empted." Id at 209.

       Notwithstanding ERISA's broad preemptive force, where there is a factual dispute as to

the existence of an enforceable ERISA plan. Plaintiffs may plead state law claims in the

alternative. See, e.g.. Aiena v. Olsen.69 F. Supp. 2d 521, 531 (S.D.N.Y. 1999)("Given the

uncertainties concerning (a) whether the [challenged] arrangements were an ERISA plan and (b)

the scope of ERISA preemption, it would be foolish to put all of one's eggs in either the ERISA

or the state law basket. Resting solely on ERISA would run the risk that a court ultimately would

determine that there was no ERISA plan. Resting solely on the state law theory would run the

risk that a court would conclude that there was an ERISA plan and that the state claims were

preempted."); Aramonv v. United Wav of Am.. 949 F. Supp. 1080, 1084(S.D.N.Y. 1996)("[A]s
defendants question the existence of an enforceable ERISA plan, plaintiffs [state law] claim is

an acceptable alternative theory that may be pled along with plaintiffs ERISA claims.").

       Given uncertainty regarding the existence and identification of Altice's ERISA severance

plan, the Court at this time declines to dismiss Plaintiffs' state law claims.

2. Motion to Dismiss ERISA Claims for Lack of Standing

       A claim under ERISA may be brought by a "participant or beneficiary" of the ERISA

plan. ERISA § 502(a)(1); 29 U.S.C. § I I32(a¥n. See also Chemune Canal Tr. Co. v. Sovran

Bank/Marvland. 939 F.2d 12,14(2d Cir. 1991)(Those with ERISA standing "are:(1)a

participant or beneficiary,(2)the Secretary of Labor, and (3)a fiduciary.").

       In addition to disputing the Cablevision Plan's relevance, the parties dispute whether

Plaintiffs are designated beneficiaries under Altice's ERISA plan, including whether the Altice

Policy constituted such designation. Given outstanding questions regarding Plaintiffs' status

under Altice's severance program,the Court cannot now determine that Plaintiffs lack standing.

Defendant's Motion to Dismiss as to standing is denied.

3. Motion to Dismiss for Failure to Exhaust Administrative Remedies

       ERISA plans must "afford a reasonable opportunity to any participant whose claim for

benefits has been denied for a full and fair review by the appropriate named fiduciary of the

decision denying the claim." 29 U.S.C. § 1133(2)."[RJelying on § 1133,'courts have developed

the requirement that a claimant should ordinarily follow internal plan procedures and exhaust

internal plan remedies before seeking judicial relief under ERISA.'" Siblev-Schreiber v. Oxford

Health Plans (TSf.Y.L Inc.. 62 F. Supp. 2d 979, 985(E.D.N.Y. 1999)(quoting Ludwig v.

NYNEX. 838 F. Supp. 769, 781 (S.D.N.Y. 1993)). Courts have "dispensed with the exhaustion

prerequisite where plaintiffs allege a statutory ERISA violation." De Pace v. Matsushita Elec.
Corp. of Am.. 257 F. Supp. 2d 543, 558(E.D.N.Y. 2003)(collecting sources). Additionally, in

rare cases "[w]here claimants make a clear and positive showing that pursuing available

administrative remedies would be futile," exhaustion is excused. Kennedv v. Empire Blue Cross

& Blue Shield. 989 F.2d 588, 594(2d Cir. 1993)(quotations omittedV See also Davenport v.

Harrv N. Abrams. Inc.. 249 F.3d 130, 134(2d Cir. 2001)(Plaintiff"was required to exhaust even

if she was ignorant of the proper claims procedure."); Meza v. Gen. Batterv Corp.. 908 F.2d

1262, 1280(5th Cir. 1990)("Even though [Plaintiff] did not receive a copy of a Plan Summary

as required by [ERISA], he has not shown that the lack of information has harmed him or

precluded him from pursuing his administrative remedies at this point.'"(emphasis added)).

       Once again, before the applicable plan is identified, it is not possible to decide whether

any term poses an insurmountable barrier to Plaintiffs' case. The Court cannot conclude that

Plaintiffs failed to follow "th[e] administrative appeals [process] provided for in the relevant plan

or policy." Kennedv. 989 F.2d at 594. The Motion to Dismiss on exhaustion grounds is denied.

4. Motion to Dismiss Duplicative ERISA Claims

       The Supreme Court recognizes that"ERISA § 502(a)(3) act[s] as a safety net, offering

appropriate equitable relief for injuries caused by [ERISA] violations that § 502 does not

elsewhere adequately remedy." Devlin v. Empire Blue Cross & Blue Shield. 274 F.3d 76, 89(2d

Cir. 2001)(quoting Varitv Corn v. Howe. 516 U.S. 489, 512(1996))(internal quotations

omitted). Therefore,"where Congress elsewhere provided adequate relief for a beneficiary's

injury, there will likely be no need for further equitable relief, in which case such relief normally

would not be appropriate." Varitv Corp.. 516 U.S. at 515 (internal quotations omitted). Lower

courts have determined that claims for equitable relief under § 502(a)(3) are improper when

duplicative of§ 502(a)(1) claims. See, e.g.. Babino v. Gesualdi. 278 F. Supp. 3d 562, 580-81

(E.D.N.Y. 2017), affd. 744 F. App'x 30(2d Cir. 2018)("Plaintiff does not seek 'appropriate
equitable relief under Section 502(a)(3) because the relief he seeks is available elsewhere, and

his claim is duplicative of his claims under Section 502(a)(1)(B)."); Mead v. Andersen, 309

F. Supp. 2d 596,598(S.D.N.Y. 2004)("[I]t is inappropriate to include a § 502(a)(3) claim

which, as here, merely duplicates the § 502(a)(1) claim.")

       Defendant asserts that Plaintiffs' claims under § 502(a)(3) are duplicative of claims under

§ 502(a)(1). Def. Mem., Gotten & Horlick, at 11-12. Plaintiffs respond that Counts IV and V do

not deal with denial of benefits, and in particular Count V seeks relief for breach of fiduciary

duties in failing to provide plan documents and timely severance benefits to beneficiaries. Gotten

0pp. at 12-13; Horlick 0pp. at 13-14. While the Court is skeptical that Count V raises claims

distinct from Counts III and IV,the Court will defer ruling until completion of the limited

discovery now authorized and additional briefing as may be appropriate.

                                         CONCLUSION


       Defendant's persistent refrain about the Altice Policy's language that "severance

guidelines are governed by the Company's ERISA-covered severance pay plan and the

associated plan document/summary plan description" may presage an insurmountable obstacle to

Plaintiffs. However, at this pleading stage the Court is unable to conclude that as a matter of law,

the claims will perish at the hands ofthe relevant plan as vaguely referenced. Plaintiffs are thus

entitled to modest discovery on what ERISA plan, if any, was in place during their tenure at

Altice, and whether they were beneficiaries under such plan.

SO ORDERED.


Dated: Brooklyn, New York
        December       2019

                                                                   s/Raymond J. Dearie
                                                                  RAYMp® y)EARIE
                                                                  United Statesl5istrict Judge
